COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        DJ Christopher Lowe v. The State of Texas

Appellate case number:      01-14-00158-CR

Trial court case number:    10-DCR-055397

Trial court:                400th Judicial District Court of Fort Bend County

        On June 2, 2015, this Court’s Order of Abatement abated this case for the trial
court to hold a hearing unless appellant’s court-appointed counsel, Mark W. Racer, filed
a motion to withdraw and Kelly notice, as required to accompany his Anders brief, within
10 days of the date of that Order with the Clerk of this Court. See Anders v. California,
386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967); Kelly v. State, 436 S.W.3d 313, 319–20
(Tex. Crim. App. 2014) (requiring appointed counsel to provide notification to his client
of his motion to withdraw and Anders brief along with informing him, among other
things, of his right to request a copy of the record to file a pro se response and providing
a form motion). On June 4, 2015, counsel filed a cover letter, dated June 2, 2015, stating
that he had sent a copy of the appellate records to appellant with the same cover letter
that he had sent to appellant, dated November 20, 2014, and which was attached to the
end of his Anders brief. Although counsel’s November 20, 2014 letter to appellant stated
that a motion to withdraw was enclosed to the appellant and sent to this Court, counsel
has not, however, filed that motion to withdraw with this Court. Furthermore,
counsel has also failed to comply with this Court’s Order of Abatement because he has
not filed a motion requesting that we withdraw that Order and reinstate this appeal.
       Accordingly, we ORDER appellant’s counsel, Mark W. Racer, to file with the
Clerk of this Court a motion to withdraw, as well as a separate motion to reinstate this
appeal, within 10 days of the date of this order. See TEX. R. APP. P. 6.5, 9.
       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually
Date: June 25, 2015